___________

                                No. 95-3900
                                ___________


United States of America,               *
                                        *
              Appellee,                 *
                                        *    Appeal from the United States
     v.                                 *    District Court for the District
                                        *    of Minnesota.
James Chavers, Jr.,                     *
                                        *         [TO BE UNPUBLISHED]
              Appellant.                *

                                 __________

                           Submitted:       May 17, 1996

                            Filed: May 30, 1996
                                __________

Before MAGILL, ROSS, and MURPHY, Circuit Judges.

                                 ___________


PER CURIAM.


     James Chavers appeals his conviction on two counts of being a felon
in possession of a firearm, 18 U.S.C. § 922(g)(1) (1994), contending that
there was insufficient evidence that he constructively possessed the
firearms.   We affirm.


                                        I.


     On October 10, 1992, Nett Lake police officer Ron Quetone stopped a
speeding car owned and driven by Chavers.              During the course of a
subsequent search of the car, officer Quetone found a deer rifle partially
concealed in the hatchback area of the car.          The gun was owned by Lewis
Drift, who was not present when the car was stopped.         Drift testified at
trial that he had lent the gun to
Chris Day, who was then in the company of Chavers.   However, special agent
Debra Decker of the FBI testified at trial that Chavers identified the
weapon as "one of my deer rifles" and that he had argued with her that it
was permissible for him to have the weapon in the car.


     On August 19, 1994, officer James Scott observed Chavers speeding.
After Chavers and his passenger, Barry Day, abandoned the car, officer
Scott quickly glanced into the car before serving the traffic ticket.
Scott noticed a rifle on the front seat of the car, which he confiscated.
As he did so, Chavers asked officer Scott why Scott was taking "his" gun.
Chavers told Scott that he and Day had been out deer hunting that
afternoon, although Day testified at trial that only he, and not Chavers,
had actually handled the gun.


     Chavers, previously convicted of assault on a federal officer and
aiding and abetting a second degree burglary, was indicted on two counts
of being a felon in possession of a firearm, in violation of 18 U.S.C.
§ 922(g)(1).   On July 13, 1995, a jury convicted Chavers on both counts.
The district court1 imposed a sentence of 72 months imprisonment, three
years of supervised release, and a $100 special assessment.         Chavers
appeals, contending that there was insufficient evidence that he possessed
the firearms in Counts I and II.


                                    II.


     When evaluating an insufficiency of the evidence claim, "we view the
evidence, and draw all reasonable inferences from it, in the light most
favorable to the government."   United States v. Felici, 54 F.3d 504, 506-07
(8th Cir.), cert. denied, 116 S. Ct.
1
      The Honorable Richard H. Kyle, United States District Judge
for the District of Minnesota.

                                    -2-
251 (1995).   We will uphold a jury verdict "unless no reasonable jury could
have concluded beyond a reasonable doubt that the defendant was guilty of
the charged offense."     Id. at 507.


     A conviction for violating § 922(g)(1) may be based on constructive
possession of a firearm.     See United States v. Boykin, 986 F.2d 270, 274
(8th Cir.), cert. denied, 114 S. Ct. 241 (1993).       Constructive possession
of a firearm is established if the defendant "has dominion over the
premises where the firearm is located, or control, ownership, or dominion
over the firearm itself."     Id.; see also United States v. Eldridge, 984
F.2d 943, 946 (8th Cir. 1993) (same).


     In this case, there is sufficient evidence of constructive possession
to support the § 922(g)(1) convictions.        First, the jury heard testimony
that, in both instances, Chavers claimed that the firearm was his.       Even
if Chavers did not actually own the rifles, a jury could properly infer
that, by these statements, Chavers was indicating that he had control over
the firearms.   Further, the rifles were located in cars driven or owned by
Chavers.   Based on this, a jury could conclude that Chavers constructively
possessed the firearms.    See Eldridge, 984 F.2d at 946 (defendant found to
constructively possess firearm when he knew that firearm was in trunk of
car and he had control of the keys to that car).


                                        III.


     Because there is sufficient evidence for a reasonable jury to
conclude that Chavers constructively possessed the firearms, we affirm.




                                        -3-
A true copy.


     Attest:


           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -4-